Case 1:21-cr-20109-JLK Document 43 Entered on FLSD Docket 06/23/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 21-20109-CR-KING

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.
                                                ORDER RE: ZOOM GOV MEETING
 JIHAD MUHAMMAD ALI,                                 INFORMATION FOR
                                                    SENTENCING HEARING
       Defendant.
 _______________________________/

        THIS MATTER comes before the Court sua sponte. The Zoom Gov Meeting

 Information is as follows:

 Join ZoomGov Meeting
 https://www.zoomgov.com/j/1608511991?pwd=STA4MzArMGJoMkl4a3dIV1lYUzl2dz09

 Meeting ID: 160 851 1991
 Passcode: 370499
 One tap mobile
 +16692545252,,1608511991#,,,,*370499# US (San Jose)
 +16468287666,,1608511991#,,,,*370499# US (New York)

 Dial by your location
     +1 669 254 5252 US (San Jose)
     +1 646 828 7666 US (New York)
     +1 669 216 1590 US (San Jose)
     +1 551 285 1373 US
 Meeting ID: 160 851 1991
 Passcode: 370499
 Find your local number: https://www.zoomgov.com/u/ab4h1rAl5m

 Join by SIP
 1608511991@sip.zoomgov.com

 Join by H.323
 161.199.138.10 (US West)
 161.199.136.10 (US East)
 Meeting ID: 160 851 1991
 Passcode: 370499
Case 1:21-cr-20109-JLK Document 43 Entered on FLSD Docket 06/23/2021 Page 2 of 3




 Join by Skype for Business
 https://www.zoomgov.com/skype/1608511991




 for the Sentencing hearing on Thursday,         July 15, 2021 at 10:00 a.m. in the
  Miami Division of Court via Zoom Gov Meeting

         DONE and ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, dated this 23rd day of June,

 2021.
                                                   _______________________________
                                                   JAMES LAWRENCE KING
                                                   UNITED STATES DISTRICT JUDGE
                                                   SOUTHERN DISTRICT OF FLORIDA



 cc:
 Counsel for Plaintiff
 Jonathan Douglas Stratton
 United States Attorney's Office
 Southern District of Florida
 99 NE 4th Street, 6th Floor
 Miami, FL 33132
 305-961-9151
 Email: jonathan.stratton@usdoj.gov


 Counsel for Defendant
 R. Michael Hursey
 Michael Hursey PA
 5220 S. University Drive
 Suite C-110
 Fort Lauderdale, FL 33328


                                             2
Case 1:21-cr-20109-JLK Document 43 Entered on FLSD Docket 06/23/2021 Page 3 of 3




 954-252-7458
 Fax: 252-3353
 Email: mhpalaw@bellsouth.net


 U.S. Marshal
 Pretrial Services




                                       3
